 

U.S. DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

IN THE UNITED STATES D F
N THE 'S DISTRICT COURE) ey way 7 904

FOR THE MIDDLE DISTRICT OF LOUISIANA

 

CLERK

 

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE

GOOGLE ACCOUNT Case No, 21-MJ-40
MATTHEW.RENATO.WALSH@GMAIL.COM
THAT IS STORED AT PREMISES Filed Under Seal

CONTROLLED BY GOOGLE LLC

 

MOTION TO UNSEAL APPLICATION AND AFFIDAVIT FOR SEARCH
WARRANT, SEARCH WARRANT, AND SEARCH WARRANT RETURN

NOW INTO COURT comes the United States of America by Ellison C. Travis,
Acting United States Attorney for the Middle District of Louisiana, through Caroline B.
Gardner, Assistant United States Attorney, who respectfully moves this Court to unseal the
above-captioned Application and Affidavit for Search Warrant, the Search Warrant, and the
Search Warrant return for the following reasons:

1.

On April 9, 2021, this Honorable Court signed a search warrant, authorizing the
search and seizure of information associated with the Google Account,
matthew.renato.walsh@gmail.com, stored at premises owned, maintained, controlled, or
operated by Google LLC.

2.

At the time, the Application and Affidavit for Search Warrant, Search Warrant, and

Search Warrant Return were sealed, by order of this Honorable Court, so as not to prejudice

an ongoing federal criminal investigation.

 
3.

Thereafter, and in connection with that investigation, the grand jury returned an

indictment on April 22, 2021, which was filed in Criminal Case No. 3:21-cr-00023-JWD-

RLB, United States v. MATTHEW WALSH a/k/a Matthew Renato Walsh; therefore, the

reasons for sealing the Application and Affidavit for Search Warrant, the accompanying

attachments, the Search Warrant and the Search Warrant Return, no longer exist, and it is

necessary for those documents to be unsealed so that the United States may comply with its

discovery obligations in the criminal case.

WHEREFORE, the United States prays that the Motion and Order to Unseal

Application and Affidavit for Search Warrant, Search Warrant, and Search Warrant return be

granted.

UNITED STATES OF AMERICA, by

ELLISON C. TRAVIS
ACTING UNITED STATES ATTORNEY

re A _ 2g

AMAL TS ‘Se Ato c—
Caroline B. Gardner, LBN 33842
Assistant United States Attorney
777 Florida Street, Suite 208

Baton Rouge, Louisiana 70801
Telephone: (225) 389-0443

Fax: (225) 389-0561

E-mail: caroline.gardner@usdoj.gov
